                                                                                        12/14/2018

                              IN THE UNITED STATES DISTRICT COURT
                             FOR THE WESTERN DISTRICT OF VIRGINIA
                                    CHARLOTTESVILLE DIVISION


  UNITED STATES OF AMERICA,                             CASE NO. 3:18-cr-00025
          v.
  BENJAMIN DRAKE DALEY, MICHAEL PAUL                    ORDER
  MISELIS, & THOMAS WALTER GILLEN,
                                                        JUDGE NORMAN K. MOON
                                      Defendants.


        This matter is before the Court upon the Government’s motion to certify this case as

 complex and continue the trial of this matter. (Dkt. 69). This matter is presently scheduled for

 trial from January 14–18, 2019.

        The basis for the Government’s motion is that this case qualifies as “unusual” and

 “complex” under 18 U.S.C. § 3161(h)(7)(B)(ii) such that “it is unreasonable to expect adequate

 preparation for pretrial proceedings or for the trial itself” within the time limits established by the

 Speedy Trial Act.       This is so, the Government argues, because this case involves an

 “extraordinary amount of discovery,” including over 20,000 pages of documents and a

 substantial body of video evidence; the Government is currently compiling additional discovery

 from FBI offices in Los Angeles and the San Francisco Bay area to provide to defense counsel;

 the Government awaits additional discovery from the U.S. Attorney’s Office in the Central

 District of California, where other alleged members of the Rise Above Movement face

 prosecution; the FBI is processing evidence recovered from 21 electronic devices found in

 Defendants’ residences; and “portions” of the evidence expected to be shared from the Central

 District of California prosecution “may contain classified information,” requiring the

 Government to undertake declassification procedures before sharing these materials with defense


                                                    1

Case 3:18-cr-00025-NKM-JCH Document 70 Filed 12/14/18 Page 1 of 3 Pageid#: 400
 counsel. (Dkt. 69 at 2–4). Based on the Government’s representations, Defendants do not object

 to this motion to continue. The parties have conferred and request a continuance of this trial to

 June 17–21, 2019.

         The Speedy Trial Act generally requires that a criminal trial begin within seventy days

 of the filing of an information or indictment or the defendant’s initial appearance. 18 U.S.C. §

 3161(c)(1). However, the time required for various delays can be excluded from that timeframe,

 including delays resulting from a district court’s finding that “the case is so unusual or so

 complex, due to the number of defendants, the nature of the prosecution, or the existence of

 novel questions of fact or law, that it is unreasonable to expect adequate preparation for pretrial

 proceedings or for the trial itself within the time limits” set forth in the Speedy Trial Act. 18

 U.S.C. § 3161(h)(7)(B)(ii). If a district court determines that a case is sufficiently unusual or

 complex, a continuance is in order so long as the court finds “that the ends of justice served by

 granting such continuance outweigh the best interests of the public and the defendant in a speedy

 trial.” 18 U.S.C. § 3161(h)(7)(a).

        Having considered the Government’s unopposed arguments and the factors set forth in §

 3161(h)(7)(b), the Court finds that this case is both unusual and complex because of the large

 amount of discovery, the Government’s coordination with prosecutors and law enforcement in

 California, the Government’s continued efforts to process discovery from 21 electronic devices

 allegedly found in Defendants’ residences, and the possibility that some discovery may contain

 classified information.    Thus, the Court finds that a continuance is warranted under §

 3161(h)(7)(B)(ii), and that “the ends of justice served by granting such continuance outweigh the

 best interests of the public and the defendant in a speedy trial.” 18 U.S.C. § 3161(h)(7)(a).




                                                  2

Case 3:18-cr-00025-NKM-JCH Document 70 Filed 12/14/18 Page 2 of 3 Pageid#: 401
        Accordingly, the Government’s motion to certify this case as complex and continue trial

 is GRANTED. The trial in this matter is hereby CONTINUED to June 17–21, 2019. The time

 period between January 14, 2019 and June 17, 2019 will be excluded from the calculation of

 time under the Speedy Trial Act.

        It is so ORDERED.

        The Clerk of the Court is hereby directed to send a certified copy of this Order to all

 counsel of record.

                      14th day of December, 2018.
        Entered this ______




                                               3

Case 3:18-cr-00025-NKM-JCH Document 70 Filed 12/14/18 Page 3 of 3 Pageid#: 402
